22. The EU as a global actor: its role in multilateral organisations (
Before the vote:
Mr President, on a point of order, on the next report, which is the Muñiz De Urquiza report, I am applying to speak under Rule 167 on roll-call votes. Going back to the Arsenis report, on Amendment 25, one of my colleagues over there requested a roll-call vote because he felt it was important. You granted it to him.
There is no provision for this in the Rules of Procedure and you did not ask Parliament for approval. We have all enjoyed the unorthodox powers that you have granted yourself today, so I would like to ask for the same provision. Because this is important to me personally, I should like you to grant me a roll-call vote on every amendment on this report under the same Rule whereby you granted it to the gentleman over there.
Colleagues, under our rules and our practice, granting roll-call votes or not is in the hands of the President every time. The President may grant a roll-call vote if he feels it does not disrupt the session or, for example, if there are many requests, he may ask the House. There is no particular rule one way or another. I just want to make this clear to everyone so that we do not set any precedent here that was not intended to be set.
Under the circumstances, nevertheless, I have no objection to granting the request in this particular case, but I would very much like to ask Members not to abuse this potential because, if they do, then the President will ask the House every time and there will be contentiousness where there should be none. If you insist on your request, I will take every one of these as a roll-call vote.
End of voting time